Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Ryan Schermerhorn on 04/25/2022.
	The claims have been amended as follows:
1.  (Cancelled)  




2.  (Currently Amended)  The food processor of claim 17, wherein: the output gear has a second bore in which the cutting disc is removably received, the second bore aligning with the second opening.
3.  (Currently Amended)  The food processor of claim 18, wherein: the drive gear is part of a planetary gear train.
4.  (Currently Amended)  The food processor of claim 3, wherein: the planetary gear train has one or more fixed planet gears.
5.  (Cancelled).
6.  (Currently Amended)  The food processor of claim 20, wherein: the bowl has an internal rim and the accessory device rests on the rim.
7.  (Currently Amended)  The food processor of claim 20, wherein: the accessory device fits within the bowl when the lid is on.
8.  (Cancelled).
9.  (Currently Amended)  The food processor of claim [[1]] 20, wherein: the first opening is a through opening.
10.  (Previously Presented)  The food processor of claim 20, wherein: 
the spindle passes through the first opening so that a tip of the spindle is stabilized by a bush accessible from an underside of the lid.
11.  (Previously Presented)  The food processor of claim 10, wherein: the bush is supported by a resilient polymer.
12.  (Cancelled).
13.  (Previously Presented)  The food processor of claim 20, wherein: a locating key extends between the body and the bowl.
14.  (Currently Amended)  The food processor of claim [[1]] 20, wherein: a rotational speed of the cutting disc is less than a rotational speed of the spindle.
15.  (Previously Presented)  The food processor of claim 10, wherein: the lid has a feed tube with an insert that aligns with the second opening and that cooperates with a safety cut-out mechanism.
16.  (Previously Presented)  The food processor of claim 15, wherein: the safety cut-out mechanism passes through a handle of the bowl.
17.  (Currently Amended)  The food processor of claim [[1]] 20, further comprising an output gear supported for rotation by the second through opening in the body, whereby rotation of the spindle results in rotation of the output gear.
18.  (Currently Amended)  The food processor of claim [[1]] 20, wherein:
the body supports a drive gear that cooperates with the first opening for engaging the end of the spindle, whereby rotation of the drive gear causes rotation of the cutting disc.
19.  (Currently Amended)  The food processor of claim 3, wherein:
the body is sealed such that the cutting disc is isolated from the planetary gear train.
20.  (Currently Amended)  A food processor, comprising:
a lid;
a bowl;
a spindle rotatably arranged with the bowl; and
an accessory device , the accessory device comprising:
	a body having an exterior shaped to cooperate with an interior surface of the bowl such that the body is immobilized against rotation relative to the bowl and the lid; 
	the body having a first opening that receives an end of the spindle and a second through opening for locating a cutting disc, wherein the cutting disc is a spiral cutting disc; 
	when the cutting disc is aligned with the second through opening, the cutting disc is offset from a rotational center of the spindle; and
	rotation of the spindle causes rotation of the cutting disc relative to the body, such that a food is processable by the food processor to a spiral cut food.

Allowable Subject Matter
Claims 2-4, 6-7, 9-11, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with the applicant’s argument filed 03/28/2022 that the two prior arts Kenwood and Beber are not analogous and one having ordinary skill in the art would therefore realize that the forces, speeds, and moments utilized in and necessary to operate the mixing tool of Kenwood are quite different from the forces, speeds, and moements utilized in and necessary to operate the dicing tool of Beber. Also, one having ordinary skill in the art would realize that paddle-shaped blade 20 of Kenwood performs a very different function than the cutting tool 20 of Beber.
Another prior art Aramburo (US 20160101533) teaches a similar food processor with spiral cut feature. However, Aramburo fails to teach “a body having an exterior shaped to cooperate with an interior surface of the bowl such that the body is immobilized against rotation relative to the bowl and the lid; the body having a first opening that receives an end of the spindle and a second through opening for locating a cutting disc, … the cutting disc is offset from a rotational center of the spindle...”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753